EXHIBIT 21.1 Vanguard Natural Resources, LLC SUBSIDIARIES OF THE REGISTRANT as of December31, 2010 Place of Percentage Entity Name Incorporation Owner Ownership Trust Energy Company, LLC Kentucky Vanguard Natural Gas, LLC % Ariana Energy, LLC Tennessee Vanguard Natural Gas, LLC % Vanguard Natural Gas, LLC Kentucky Vanguard Natural Resources, LLC % VNR Holdings, LLC Delaware Vanguard Natural Gas, LLC % Vanguard Permian, LLC Delaware Vanguard Natural Gas, LLC % VNR Finance Corp. Delaware Vanguard Natural Resources, LLC % Encore Energy Partners GP LLC Delaware Vanguard Natural Resources, LLC % Encore Energy Partners LP Delaware Vanguard Natural Gas, LLC % Encore Energy Partners LP Delaware Encore Energy Partners GP LLC % Encore Energy Partners Operating LLC Delaware Encore Energy Partners LP % Encore Energy Partners Finance Corporation Delaware Encore Energy Partners LP % Encore Clear Fork Pipeline LLC Delaware Encore Energy Partners LP % Limited partner interest. General partner interest.
